

105 HR 2427 : Chesapeake Bay Gateways and Watertrails Network Reauthorization Act of 2019
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB116th CONGRESS2d SessionH. R. 2427IN THE SENATE OF THE UNITED STATESFebruary 27, 2020Received; read twice and referred to the Committee on Environment and Public WorksAN ACTTo amend the Chesapeake Bay Initiative Act of 1998 to reauthorize the Chesapeake Bay Gateways and Watertrails Network.1.Short titleThis Act may be cited as the Chesapeake Bay Gateways and Watertrails Network Reauthorization Act of 2019.2.Reauthorization of Chesapeake Bay Gateways and Watertrails NetworkSection 502(c) of the Chesapeake Bay Initiative Act of 1998 (54 U.S.C. 320101 note; Public Law 105–312) is amended by striking 2019 and inserting 2025.Passed the House of Representatives February 26, 2020.Cheryl L. Johnson,Clerk.